


115 HR 5618 IH: Flooded Homeowner Financial Relief Act of 2018
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5618
IN THE HOUSE OF REPRESENTATIVES

April 25, 2018
Mr. Faso (for himself and Mr. Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To exempt properties located in flood hazard areas that are participating in an approved buy-out program from the mandatory purchase requirement under the National Flood Insurance Program, and for other purposes.

 
1.Short titleThis Act may be cited as the Flooded Homeowner Financial Relief Act of 2018. 2.Exemption of buy-out properties from mandatory purchase requirementSubsection (c) of section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(c)) is amended by adding at the end the following new paragraph: 
 
(4)Buy-out propertiesNotwithstanding any other provision of this section, flood insurance shall not be required for any residential property— (A)that is located in an area having special flood hazards; and 
(B)for which a binding commitment has been made to acquire the property, demolish the residential structure located on the property, and designate the property for open-space use, under a Federal, State, local, or other program for such buy-outs that meets such requirements as the Administrator shall require to ensure that such open-space use is accomplished..   